EXHIBIT 99.1 Alpha Natural Resources, Inc. FOR IMMEDIATE RELEASE Proxy Advisory Firms Recommend Alpha Natural Resources Stockholders Vote “FOR” Merger with Cliffs Natural Resources ABINGDON, Va., November 7, 2008—Alpha Natural Resources, Inc. (NYSE: ANR) announced that Proxy Governance, Inc. (PGI) and Egan-Jones Proxy Services, two leading independent proxy advisory firms, have recommended that Alpha Naturals Resources’ stockholders vote "FOR" the adoption of the merger agreement with Cliffs Natural Resources Inc. (NYSE: CLF). In making its recommendation, PGI stated the following: “We support this transaction because it appears to make strong strategic sense and places fair value on the company based on analysts’ opinions, the premium offered, and the company’s historic prices.” The Egan-Jones recommendation concluded their analysis as follows: “Based on our review of publicly available information on strategic, corporate governance, and financial aspects of the proposed transactions, Egan-Jones views the proposed merger as a desirable approach in maximizing stockholder value.After careful consideration, we believe that the merger agreement is in the best interests of the Company and its stockholders and its advantages and opportunities outweigh the risks associated with the transaction.” The adoption of the merger agreement would entitle stockholders to receive .95 of a common share of Cliffs Natural Resources Inc. and $22.23 in cash for each share of Alpha Natural Resources common stock at the consummation of the merger.As of the close of trading yesterday, Nov. 6, this entitlement represents a premium of 90% over the trading price of Alpha Natural Resources. Alpha’s board of directors continues to recommend that stockholders vote "FOR" the adoption of the agreement and plan of merger at the upcoming special meeting, to be held on Friday, November 21, 2008. Holders in need of assistance voting their shares can call Alpha Natural Resources’ proxy solicitor, D.F. King & Co., Inc., toll-free at (888) 887-0082. One
